Exhibit 10.1
$500,000,000
CREDIT AGREEMENT
dated as of
July 27, 2010
among
RALCORP HOLDINGS, INC.,
as Borrower
THE LENDERS PARTY HERETO
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swingline Lender and Issuing Bank
BANK OF AMERICA, N.A. and SUNTRUST BANK,
as Co-Syndication Agents
and
DEUTSCHE BANK AG NEW YORK BRANCH,
WELLS FARGO BANK, N.A.
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agents
 
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC,
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunners and Joint Lead Arrangers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    20  
SECTION 1.03. Terms Generally
    20  
SECTION 1.04. Accounting Terms
    20  
 
       
ARTICLE II The Credits
    20  
 
       
SECTION 2.01. Commitments
    20  
SECTION 2.02. Loans and Borrowings
    21  
SECTION 2.03. Requests for Borrowings
    21  
SECTION 2.04. [Intentionally Omitted]
    22  
SECTION 2.05. Swingline Loans
    22  
SECTION 2.06. Letters of Credit
    23  
SECTION 2.07. Funding of Borrowings
    27  
SECTION 2.08. Interest Elections
    28  
SECTION 2.09. Termination and Reduction of Commitments; Increase of Commitments
    29  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    31  
SECTION 2.11. Amortization of Term Loans
    32  
SECTION 2.12. Prepayment of Loans
    32  
SECTION 2.13. Fees
    33  
SECTION 2.14. Interest
    34  
SECTION 2.15. Alternate Rate of Interest
    35  
SECTION 2.16. Increased Costs
    36  
SECTION 2.17. Break Funding Payments
    37  
SECTION 2.18. Taxes
    37  
SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    38  
SECTION 2.20. Mitigation Obligations; Replacement of Lenders
    40  
SECTION 2.21. Defaulting Lenders
    41  
 
       
ARTICLE III Representations and Warranties
    43  
 
       
SECTION 3.01. Corporate Existence and Standing
    43  
SECTION 3.02. Authorization and Validity
    43  
SECTION 3.03. Compliance with Laws and Contracts
    43  
SECTION 3.04. Governmental Consents
    44  
SECTION 3.05. Financial Statements
    44  
SECTION 3.06. Material Adverse Change
    44  
SECTION 3.07. Taxes
    44  
SECTION 3.08. Litigation and Contingent Obligations
    44  
SECTION 3.09. Subsidiaries and Capitalization
    45  
 
        i


 



--------------------------------------------------------------------------------



 



                Page  
SECTION 3.10. ERISA
    45  
SECTION 3.11. Defaults
    45  
SECTION 3.12. Federal Reserve Regulations
    46  
SECTION 3.13. Investment Company Act
    46  
SECTION 3.14. Certain Fees
    46  
SECTION 3.15. Solvency
    46  
SECTION 3.16. Ownership of Properties
    46  
SECTION 3.17. Indebtedness
    47  
SECTION 3.18. Subordinated Indebtedness
    47  
SECTION 3.19. Employee Controversies
    47  
SECTION 3.20. Material Agreements
    47  
SECTION 3.21. Environmental Laws
    47  
SECTION 3.22. Insurance
    48  
SECTION 3.23. Disclosure
    48  
SECTION 3.24. Material Foreign Subsidiaries
    48  
 
       
ARTICLE IV Conditions
    48  
 
       
SECTION 4.01. Effective Date
    48  
SECTION 4.02. Each Credit Event
    50  
 
       
ARTICLE V Affirmative Covenants
    51  
 
       
SECTION 5.01. Financial Reporting
    51  
SECTION 5.02. Use of Proceeds
    52  
SECTION 5.03. Notice of Default
    52  
SECTION 5.04. Conduct of Business
    52  
SECTION 5.05. Taxes
    53  
SECTION 5.06. Insurance
    53  
SECTION 5.07. Compliance with Laws and Material Contractual Obligations
    53  
SECTION 5.08. Maintenance of Properties
    53  
SECTION 5.09. Inspection
    53  
SECTION 5.10. Environmental Matters
    54  
SECTION 5.11. Material Subsidiaries
    54  
SECTION 5.12. Material Foreign Subsidiaries
    54  
SECTION 5.13. Payment of Obligations
    54  
 
       
ARTICLE VI Negative Covenants
    55  
 
       
SECTION 6.01. Capital Stock and Dividends
    55  
SECTION 6.02. Indebtedness
    55  
SECTION 6.03. Merger; Fundamental Changes
    55  
SECTION 6.04. Sale of Assets
    56  
SECTION 6.05. Sale of Accounts
    56  
SECTION 6.06. Investments and Purchases
    56  
SECTION 6.07. Contingent Obligations
    58  
SECTION 6.08. Liens
    58  
SECTION 6.09. Affiliates
    59  
 
        ii


 



--------------------------------------------------------------------------------



 



                Page  
SECTION 6.10. Subordinated Indebtedness; Other Indebtedness
    59  
SECTION 6.11. Change in Corporate Structure; Fiscal Year
    60  
SECTION 6.12. Inconsistent Agreements
    60  
SECTION 6.13. ERISA Compliance.
    60  
SECTION 6.14. Restricted Payments
    61  
SECTION 6.15. Swap Agreements
    61  
SECTION 6.16. Sale and Leaseback Transactions
    61  
SECTION 6.17. Financial Covenants
    61  
SECTION 6.18. Borrowings under Existing Credit Agreement
    61  
 
       
ARTICLE VII Events of Default
    61  
 
       
ARTICLE VIII The Administrative Agent
    64  
 
       
ARTICLE IX Miscellaneous
    67  
 
       
SECTION 9.01. Notices
    67  
SECTION 9.02. Waivers; Amendments
    67  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    68  
SECTION 9.04. Successors and Assigns
    70  
SECTION 9.05. Survival
    73  
SECTION 9.06. Counterparts; Integration; Effectiveness
    73  
SECTION 9.07. Severability
    73  
SECTION 9.08. Right of Setoff
    74  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    74  
SECTION 9.10. WAIVER OF JURY TRIAL
    74  
SECTION 9.11. Headings
    75  
SECTION 9.12. Confidentiality
    75  
SECTION 9.13. Interest Rate Limitation
    76  
SECTION 9.14. USA PATRIOT Act
    76  
 
        iii


 



--------------------------------------------------------------------------------



 



SCHEDULES
Schedule 1.01 — Pricing Schedule
Schedule 2.01 — Commitments
Schedule 3.08 — Material Contingent Obligations
Schedule 3.09 — Subsidiaries and Capitalization
Schedule 3.14 — Brokers’ Fees
Schedule 3.16 — Properties
Schedule 3.17 — Indebtedness
Schedule 3.24 — Material Foreign Subsidiaries
Schedule 6.06 — Investments
Schedule 6.08 — Liens
EXHIBITS
Exhibit A — Form of Assignment and Assumption
Exhibit B — Compliance Certificate
iv

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of July 27, 2010, among RALCORP HOLDINGS,
INC., a Missouri corporation, the Lenders party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Swingline Lender and Issuing Bank.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Accounts Receivable Financing Program” means a program of sales or
securitization of, or transfers of interests in, accounts receivable and related
contract rights by the Borrower or any Subsidiary on a limited recourse basis
pursuant to which the aggregate amount of financing thereunder at any time
outstanding shall not exceed an amount equal to 10% of (a) the amount of total
consolidated assets of the Borrower and its Subsidiaries as of the most recent
Fiscal Quarter end for which financial statements have been delivered by the
Borrower pursuant to Section 5.01(a) or (b), as applicable, minus (b) the
aggregate amount of goodwill and other intangible assets of the Borrower and its
Subsidiaries as of such Fiscal Quarter end, in each case as reflected on such
financial statements, provided that such sale or transfer qualifies as a sale
under Agreement Accounting Principles.
          “Adjusted EBITDA” means, for any applicable computation period, the
sum of (a) EBIT for such period plus (b) the Borrower’s and its Subsidiaries’
amortization and depreciation deducted in determining Net Income for such
period; provided, however, that Adjusted EBITDA shall be calculated (i) giving
pro forma effect to any Permitted Purchase during such period as though such
Permitted Purchase occurred on the first day of such period and (ii) by
subtracting (adding) all equity earnings (losses) attributable to the Borrower’s
ownership interest in Vail Resorts, Inc. for such period.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
(or, as applicable, for purposes of determining the Alternate Base Rate with
respect to any ABR Borrowing) for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the
LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement” means this Credit Agreement, as amended, restated, amended
and restated, modified or supplemented from time to time.
          “Agreement Accounting Principles” means generally accepted accounting
principles as in effect from time to time, applied in a manner consistent with
those used in preparing the Financial Statements; provided, however, that for
purposes of all computations required to be made with respect to compliance by
the Borrower with Section 6.17, such term shall mean GAAP as in effect on the
date hereof, applied in a manner consistent with those used in preparing the
Financial Statements.
          “AIPC” means American Italian Pasta Company, a Delaware corporation.
          “AIPC Transaction” means the proposed transaction pursuant to the AIPC
Transaction Agreement whereby (a) Merger Sub will acquire at least a majority of
the Equity Interests of AIPC and (b) thereafter, Merger Sub will be merged with
and into AIPC, with AIPC surviving as a Wholly-Owned Subsidiary of the Borrower.
          “AIPC Transaction Agreement” means that certain Agreement and Plan of
Merger dated as of June 20, 2010 by and between the Borrower, Merger Sub and
AIPC, as amended by the Amendment to Agreement and Plan of Merger by and between
the Borrower, Merger Sub and AIPC dated as of July 15, 2010.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for deposits in Dollars for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any
Business Day shall be based on the rate appearing on the Reuters Screen LIBOR01
Page 1 (or on any successor or substitute page of such page) at approximately
11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.21 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

2



--------------------------------------------------------------------------------



 



          “Applicable Rate” means, for any day, with respect to any Eurodollar
Loan, ABR Loan or with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth on Schedule 1.01 under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Net Leverage Ratio.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assessment Rate” means, for any day, the annual assessment rate in
effect on such day that is payable by a member of the Bank Insurance Fund
classified as “well capitalized” and within supervisory subgroup “B” (or a
comparable successor risk classification) within the meaning of 12 C.F.R.
Part 327 (or any successor provision) to the Federal Deposit Insurance
Corporation for insurance by such Corporation of time deposits made in dollars
at the offices of such member in the United States; provided that if, as a
result of any change in any law, rule or regulation, it is no longer possible to
determine the Assessment Rate as aforesaid, then the Assessment Rate shall be
such annual rate as shall be determined by the Administrative Agent to be
representative of the cost of such insurance to the Lenders.
          “Asset Disposition” means any sale, transfer or other disposition of
any asset of the Borrower or any Subsidiary in a single transaction or in a
series of related transactions (other than the sale of notes receivable and
accounts receivable permitted by Section 6.05, the sale of inventory in the
ordinary course, the sale of obsolete or worn out Property in the ordinary
course or the sale of Investments of the type described in Sections 6.06(a)-(g)
and (m) in the ordinary course).
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “August 2009 Senior Notes” means the Borrower’s $300,000,000 aggregate
principal amount of 6.625% Senior Notes, due August 15, 2039, as in effect on
August 11, 2009.
          “Authorized Officer” means (a) any of the president, chief financial
officer, treasurer or controller of the Borrower, acting singly or (b) any other
officer, employee or representative of the Borrower who is (i) expressly
authorized in writing by the president, chief financial officer, treasurer or
controller of the Borrower to act on behalf of the Borrower hereunder and
(ii) acceptable to the Administrative Agent.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy

3



--------------------------------------------------------------------------------



 



Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Ralcorp Holdings, Inc., a Missouri corporation.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) Term Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect or (c) a Swingline
Loan.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capitalized Lease” of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.
          “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
          “Change in Control” means (a) the acquisition by any Person, or two or
more Persons acting in concert, including without limitation any acquisition
effected by means of any transaction contemplated by Section 6.03, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 20% or more of the
outstanding shares of voting stock of the Borrower, or (b) during any period of
25 consecutive calendar months, commencing on the date of this Agreement, the
ceasing of those individuals (the “Continuing Directors”) who (i) were directors
of the Borrower on the first day of each such period or (ii) subsequently became
directors of the Borrower and whose initial election or initial nomination for
election subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of the Borrower, to constitute a
majority of the board of directors of the Borrower.

4



--------------------------------------------------------------------------------



 



          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.16(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Charges” has the meaning set forth in Section 9.13.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term Loans or Swingline Loans.
          “Code” means the Internal Revenue Code of 1986, as amended or
otherwise modified from time to time.
          “Commitment” means either a Revolving Commitment or a Term Commitment.
          “Commitment Letter” means the commitment letter dated July 9, 2010,
between and among the Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan
Securities Inc., Bank of America, N.A., Banc of America Securities LLC, SunTrust
Bank and SunTrust Robinson Humphrey, Inc.
          “Condemnation” has the meaning set forth in clause (h) of Article VII.
          “Consolidated” or “consolidated”, when used in connection with any
calculation, means a calculation to be determined on a consolidated basis for
the Borrower and its Subsidiaries in accordance with Agreement Accounting
Principles.
          “Consolidated Interest Expense” means, with respect to any period, the
sum (without duplication) of (i) Consolidated interest expense of the Borrower
and its Consolidated Subsidiaries for such period before the effect of interest
income, as reflected on the Consolidated statements of income for the Borrower
and its Consolidated Subsidiaries for such period, and (ii) Consolidated
interest, yield or discount accrued during such period on the aggregate
outstanding investment or claim held by purchasers, assignees or other
transferees of (or of interests in) receivables of the Borrower and its
Consolidated Subsidiaries in connection with a revolving Accounts Receivable
Financing Program (regardless of the accounting treatment of such Accounts
Receivable Financing Program).
          “Contingent Obligation” of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract or application for a letter of credit.

5



--------------------------------------------------------------------------------



 



          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower or any of its Subsidiaries, are
treated as a single employer under Section 414 of the Code.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Specified Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Specified
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Specified Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Specified Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “EBIT” means, for any applicable computation period, the Borrower’s
and Subsidiaries’ Net Income on a consolidated basis, plus (a) consolidated
federal, state, local and foreign income and franchise taxes paid or accrued
during such period and (b) Consolidated Interest Expense for such period, minus
(or plus) equity earnings (or losses) during such period attributable to equity
investments by the Borrower and its Subsidiaries in the capital stock or other
equity interests in any Person which is not a Subsidiary.

6



--------------------------------------------------------------------------------



 



          “EDGAR” means the electronic disclosure system for the receipt,
storage, retrieval and dissemination of public documents filed with the
Securities and Exchange Commission.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Claims” means all claims, investigations, litigation,
administrative proceedings, notices, requests for information, whether pending
or threatened, or judgments or orders, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for any
violation of any Environmental Laws, or for any Release or injury to the
environment.
          “Environmental Laws” means all federal, state and local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, direct duties, requests, licenses, approvals,
certificates, decrees, standards, permits and other authorizations of, and
agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters, including without
limitation, chemical substances, air emissions, effluent discharges and the
storage, treatment, transport and disposal of Hazardous Materials.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning set forth in Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any of the Borrowers is organized or in which
its principal office is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.20(b)),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.18(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of

7



--------------------------------------------------------------------------------



 



designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.18(a).
          “Existing Credit Agreement” means the Credit Agreement dated as of
July 18, 2008 among the Borrower, JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders party thereto.
          “Existing Letters of Credit” means any letters of credit issued and
outstanding under the Existing Credit Agreement that the Borrower shall request
to be reissued under this Agreement.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Statements” has the meaning set forth in Section 3.05.
          “Fiscal Quarter” means one of the four three-month accounting periods
comprising a Fiscal Year.
          “Fiscal Year” means the twelve-month accounting period ending
September 30 of each year.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is organized. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including without limitation any board of insurance, insurance
department or insurance commissioner and any taxing authority or political
subdivision).
          “Guarantor” means each Subsidiary of the Borrower which is a party to
the Subsidiary Guaranty.
          “Hazardous Materials” means any toxic or hazardous waste, substance or
chemical or any pollutant, contaminant, chemical or other substance defined or
regulated

8



--------------------------------------------------------------------------------



 



pursuant to any Environmental Laws, including, without limitation, asbestos,
petroleum or crude oil.
          “Incremental Term Commitments” has the meaning set forth in
Section 2.09(d).
          “Incremental Term Loan” has the meaning set forth in Section 2.09(d).
          “Indebtedness” of a Person means such Person’s (a) obligations for
borrowed money, (b) obligations representing the deferred purchase price of
Property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade),
(c) obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from Property now or hereafter owned or acquired by such
Person, (d) obligations which are evidenced by notes, acceptances, or similar
instruments, (e) Capitalized Lease Obligations, (f) Contingent Obligations,
(g) obligations for which such Person is obligated pursuant to or in respect of
a Letter of Credit and the face amount of any other letter of credit,
(h) obligations under so-called “synthetic leases” and (i) repurchase
obligations or liabilities of such Person with respect to accounts or notes
receivable sold by such Person.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Initial Lender” means any Lender as of the date hereof.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.08.
          “Interest Expense Coverage Ratio” means, at the end of any Fiscal
Quarter of the Borrower, the ratio of (a) EBIT for the four Fiscal Quarters then
ending to (b) the Borrower’s Consolidated Interest Expense for the four Fiscal
Quarters then ending, all as determined in accordance with Agreement Accounting
Principles.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days or one, two, three or
six months (or, if available, nine or twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the

9



--------------------------------------------------------------------------------



 



last calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Investment” of a Person means any loan, advance (other than
commission, travel and similar advances to officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade), deposit account or contribution of capital by such Person to any other
Person or any investment in, or purchase or other acquisition of, the stock,
partnership interests, notes, debentures or other securities of any other Person
made by such Person.
          “Issuing Bank” means each of (a) JPMorgan Chase Bank, N.A. (i) in its
capacity as the issuer of the Existing Letters of Credit and (ii) in its
capacity as the issuer of Letters of Credit hereunder, (b) such additional
Lenders as may be designated by the Borrower with the consent of the
Administrative Agent, each as issuers of Letters of Credit hereunder and (c) any
respective successors of the foregoing in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. With respect to any Letter of
Credit, “Issuing Bank” shall mean the issuer thereof.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
          “Lead Arrangers” means J.P. Morgan Securities Inc., Banc of America
Securities LLC and SunTrust Robinson Humphrey, Inc.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement and the Existing Letters of Credit.
          “Leverage Ratio” means, with respect to the Borrower on a consolidated
basis with its Subsidiaries, at the end of any Fiscal Quarter, the ratio of
(a) Total Debt at the end of such Fiscal Quarter to (b) Adjusted EBITDA for the
four Fiscal Quarters then ending.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing (or, as
applicable, for purposes of determining the Alternate Base Rate with respect to
any ABR Borrowing) for any Interest Period, the rate appearing on the Reuters
Screen LIBOR01 Page 1 (or on any

10



--------------------------------------------------------------------------------



 



successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
          “Lien” means any security interest, lien (statutory or other),
mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).
          “Loan Documents” means this Agreement, the Subsidiary Guaranty, the
Pledge Agreement and the other documents and agreements contemplated hereby and
executed by the Borrower and/or the Guarantors in favor of the Administrative
Agent or any Lender.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Margin Stock” has the meaning assigned to that term under
Regulation U.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, Property, condition (financial or other) or prospects of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the Guarantors to perform their obligations under the Loan Documents, or
(c) the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.
          “Material Foreign Subsidiary” means a Subsidiary of the Borrower
organized under the laws of a jurisdiction located outside the United States and
at any time having assets with a fair market value in excess of $10,000,000.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit) or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $35,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Material Subsidiary” means a Subsidiary of the Borrower organized
under the laws of a jurisdiction located within the United States and at any
time having assets with a fair

11



--------------------------------------------------------------------------------



 



market value in excess of $10,000,000; provided, however, that (i) any special
purpose Subsidiary established for the purpose of entering into the Accounts
Receivable Financing Program and (ii) Mattnick shall not be a Material
Subsidiary.
          “Mattnick” means Mattnick Insurance Company, a Missouri corporation.
          “Mattnick Mortgages” means mortgages and deeds of trust granting Liens
on real property (and property affixed or attached to, installed on or proceeds
of such real property, including but not limited to all buildings, improvements,
and fixtures, hereditaments, easements, licenses, water rights and permits,
appurtenances, rents, uses, issues and profits, reversion or reversions,
remainder or remainders, rents and royalties under all oil, gas or mineral
leases, proceeds of insurance paid or payable as a result of damage or
destruction of the property and any awards which may be made with respect to the
property as a result of the exercise of the right to eminent domain and any
other damage or injury to or decrease in the value of the property described
above, and all estate, right, title and interest in and to every part and parcel
thereof) of the Borrower or any of its Subsidiaries in favor of Mattnick
securing loans from Mattnick in an aggregate principal amount at no time
exceeding $25,000,000.
          “Maturity Date” means July 27, 2015.
          “Maximum Rate” has the meaning set forth in Section 9.13.
          “May 2009 Senior Notes” means (a) the Borrower’s $50,000,000 aggregate
principal amount of 7.45% Senior Notes, Series 2009A, due May 28, 2019, as in
effect on May 28, 2009 and (b) the Borrower’s $50,000,000 aggregate principal
amount of 7.60% Senior Notes, Series 2009B, due May 28, 2021, as in effect on
May 28, 2009.
          “Merger Sub” means Excelsior Acquisition Co., a Delaware corporation,
a Wholly-Owned Subsidiary of the Borrower.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means an employee pension benefit plan, as
defined in Section 3(2) of ERISA, maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer outside of the
Controlled Group is obligated to make contributions.
          “Net Debt” means (a) Total Debt, minus (b) the amount of domestic cash
held by the Borrower and the Guarantors in excess of $10,000,000.
          “Net Income” means, for any computation period, with respect to the
Borrower on a consolidated basis with its Subsidiaries (other than any
Subsidiary which is restricted from declaring or paying dividends or otherwise
advancing funds to its parent whether by contract or otherwise), cumulative net
income earned during such period as determined in accordance with Agreement
Accounting Principles, but (i) excluding any non-cash charges (except any
non-cash charges that require accrual of a reserve for anticipated future cash
payments) or non-cash gains (except any non-cash gains resulting in the
Borrower’s accrual of a receivable which will result in a cash in-flow at a
later date), which charges or gains are unusual, non-recurring or

12



--------------------------------------------------------------------------------



 



extraordinary, (ii) excluding any non-cash stock based incentive-related
expenses, and (iii) including, to the extent not otherwise included in the
determination of Net Income, all cash dividends and cash distributions received
by the Borrower or any Subsidiary from any Person in which the Borrower or such
Subsidiary has made an Investment pursuant to Section 6.06(j).
          “Net Leverage Ratio” means, with respect to the Borrower on a
consolidated basis with its Subsidiaries, at the end of any Fiscal Quarter, the
ratio of (a) Net Debt at the end of such Fiscal Quarter to (b) Adjusted EBITDA
for the four Fiscal Quarters then ending.
          “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum (without duplication) of (i) all
amounts that are required to be, and in fact are, used to prepay the loans (if
any) under the 364-day senior bridge loan facility contemplated by that certain
commitment letter dated June 20, 2010 among the Borrower, Credit Suisse AG and
Credit Suisse Securities (USA) LLC in connection with such event, (ii) all
reasonable fees and out-of-pocket expenses paid to third parties in connection
with such event, (iii) in the case of a sale, transfer or other disposition of
an asset (including pursuant to a sale and leaseback transaction or a casualty
or a condemnation or similar proceeding), the amount of all payments required to
be made as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event and (iv) the amount of all taxes paid (or reasonably estimated to
be payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by an
Authorized Officer).
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, the LC Exposure and all other liabilities (if any),
whether actual or contingent, of the Borrower with respect to Letters of Credit,
all accrued and unpaid fees and all expenses, reimbursements, indemnities and
other obligations of the Borrower to the Lenders or to any Lender, the
Administrative Agent or any indemnified party hereunder arising under any of the
Loan Documents.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Participant” has the meaning set forth in Section 9.04(c).

13



--------------------------------------------------------------------------------



 



          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Purchase” means an acquisition permitted by
Section 6.06(l).
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means an employee pension benefit plan, as defined in
Section 3(2) of ERISA, as to which the Borrower or any member of the Controlled
Group may have any liability.
          “Pledge Agreement” means (a) the Pledge Agreement dated as of July 18,
2008 made by the Borrower and the other pledgors party thereto in favor of the
Pledgee and (b) any other pledge or security agreement entered into by the
Borrower or a Subsidiary in favor of the Administrative Agent for the benefit of
the Lenders pursuant to Section 5.12, in each case as the same may be amended,
restated, amended and restated, modified or supplemented from time to time.
          “Pledged Subsidiary” means a Material Foreign Subsidiary of the
Borrower, the Equity Interests of which have been pledged in favor of the
Pledgee pursuant to the Pledge Agreement.
          “Pledgee” means JPMorgan Chase Bank, N.A., as collateral agent for the
benefit of the Administrative Agent and the other Secured Creditors and its
successors and assigns in such capacity.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its office located at 270 Park Avenue, New York, New York; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
          “Property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.
          “Purchase” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower or any of its Subsidiaries (a) acquires any ongoing business or all or
substantially all of the assets of any firm, corporation or division or line of
business thereof, whether through purchase of assets, merger or otherwise, or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership interests of a partnership.
          “Ralston Obligations” means the indemnification obligations of the
Borrower existing on the date hereof in favor of Ralston Purina Company with
respect to its guaranty of

14



--------------------------------------------------------------------------------



 



the obligations of Ralston Resorts, Inc. under the Sports Facilities Refunding
Revenue Bonds identified on Schedule 3.08.
          “Register” has the meaning set forth in Section 9.04.
          “Regulation T” means Regulation T of the Board of Governors of the
Federal Reserve System as from time to time in effect and shall include any
successor or other regulation or official interpretation of such Board of
Governors relating to the extension of credit by securities brokers and dealers
for the purpose of purchasing or carrying margin stocks applicable to such
Persons.
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to such Persons.
          “Regulation X” means Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and shall include any
successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by the specified lenders for the
purpose of purchasing or carrying margin stocks applicable to such Persons.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Release” is defined in the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. 39601 et seq.
          “Reportable Event” means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, unused Revolving Commitments and outstanding Term Loans representing
(without duplication) more than 50% of the sum (without duplication) of the
total Revolving Credit Exposures, unused Revolving Commitments and outstanding
Term Loans at such time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other Property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Subsidiary or any

15



--------------------------------------------------------------------------------



 



option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Subsidiary.
          “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
          “Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $300,000,000.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s.
          “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.
          “Secured Creditors” has the meaning assigned to that term in the
Pledge Agreement.
          “Senior Notes” has the meaning assigned to that term in the Pledge
Agreement.
          “Single Employer Plan” means a Plan subject to Title IV of ERISA
maintained by the Borrower or any member of the Controlled Group for employees
of the Borrower or any member of the Controlled Group, other than a
Multiemployer Plan.
          “Solvent” means, when used with respect to a Person, that (a) the fair
saleable value of the assets of such Person is in excess of the total amount of
the present value of its liabilities (including for purposes of this definition
all liabilities (including loss reserves as determined by such Person), whether
or not reflected on a balance sheet prepared in accordance with Agreement
Accounting Principles and whether direct or indirect, fixed or contingent,
secured or unsecured, disputed or undisputed), (b) such Person is able to pay
its debts or obligations in the ordinary course as they mature and (c) such
Person does not have unreasonably small capital to carry out its business as
conducted and as proposed to be conducted. “Solvency” shall have a correlative
meaning.
          “Specified Party” means the Administrative Agent, the Issuing Bank,
the Swingline Lender or any other Lender.

16



--------------------------------------------------------------------------------



 



          “Splitco Notes” means the Borrower’s senior notes issued pursuant to
that certain Indenture dated as of August 4, 2008, as in effect on August 4,
2008.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as
of the date hereof, duly executed and delivered by the Guarantors in favor of
the Administrative Agent, on behalf of the Lenders, as the same may be amended,
supplemented or otherwise modified from time to time.
          “Substantial Portion” means, with respect to the Property of the
Borrower and its Subsidiaries, Property which (a) represents more than 15% of
the consolidated tangible assets of the Borrower and its Subsidiaries, as would
be shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the end of the Fiscal Quarter next preceding the date on
which such determination is made, or (b) is responsible for more than 10% of the
consolidated Net Income from continuing operations of the Borrower and its
Subsidiaries for the 12-month period ending as of the end of the Fiscal Quarter
next preceding the date of determination.

17



--------------------------------------------------------------------------------



 



          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Borrowing” means a Borrowing comprised of Term Loans.
          “Term Commitment” means, with respect to each Lender, the commitment
of such Lender to make a Term Loan hereunder, expressed as an amount
representing the maximum aggregate principal amount of such Lender’s Term Loan.
The amount of each Lender’s Term Commitment is set forth on Schedule 2.01. The
initial aggregate amount of the Lenders’ Term Commitments is $200,000,000.
          “Term Loan” means, with respect to each Lender, such Lender’s pro-rata
portion of the term loan Borrowing made by the Lenders pursuant to
Section 2.01(b) and, with respect to all Lenders, the aggregate of all such
pro-rata portions.
          “Termination Event” means, with respect to a Plan which is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or
any other member of the Controlled Group from such Plan during a plan year in
which the Borrower or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Plan, the
filing of a notice of intent to terminate such Plan or the treatment of an
amendment of such Plan as a termination under Section 4041 of ERISA, (d) the
institution by the PBGC of proceedings to terminate such Plan or (e) any event
or condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or appointment of a trustee to administer, such Plan.
          “Thomson” means Thomson BankWatch Inc.
          “Three Month Secondary CD Rate” means, for any day, the secondary
market rate for three month certificates of deposit reported as being in effect
on such day (or, if such day is not a Business Day, the next preceding Business
Day) by the Board through the public

18



--------------------------------------------------------------------------------



 



information telephone line of the Federal Reserve Bank of New York (which rate
will, under the current practices of the Board, be published in Federal Reserve
Statistical Release H.15(519) during the week following such day) or, if such
rate is not so reported on such day or such next preceding Business Day, the
average of the secondary market quotations for three month certificates of
deposit of major money center banks in New York City received at approximately
10:00 a.m., New York City time, on such day (or, if such day is not a Business
Day, on the next preceding Business Day) by the Administrative Agent from three
negotiable certificate of deposit dealers of recognized standing selected by it.
          “Total Assets” means all assets and properties of the Borrower and its
Subsidiaries, on a consolidated basis, reflected on a balance sheet prepared in
accordance with Agreement Accounting Principles.
          “Total Debt” means (a) all Indebtedness of the Borrower and its
Subsidiaries, on a consolidated basis, reflected on a balance sheet prepared in
accordance with Agreement Accounting Principles, plus, without duplication
(b) the sum of (i) the face amount of all outstanding letters of credit in
respect of which the Borrower or any Subsidiary has any reimbursement obligation
and the principal amount of all Contingent Obligations of the Borrower and its
Subsidiaries and (ii) the aggregate principal amount of all Indebtedness of any
special purpose Subsidiary of the Borrower formed in connection with the sale of
accounts receivable or other forms of off-balance sheet financing, minus (c) to
the extent included in clause (b)(i) above, the Ralston Obligations.
          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Unfunded Liability” means the amount (if any) by which a Single
Employer Plan’s actuarial accrued liability exceeds its actuarial asset value,
as determined by the then most recent valuation for such plan used to determine
the measures of funded status required to be reported to the Internal Revenue
Service.
          “Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (b) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled (other than in the case of foreign Subsidiaries,
director’s qualifying shares and/or other nominal amounts of shares required to
be held by Persons other than the Borrower and its Subsidiaries under applicable
law).

19



--------------------------------------------------------------------------------



 



          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the word “asset” shall be construed to have the same
meaning as “Property”.
          SECTION 1.04. Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with Agreement Accounting Principles.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (ii) the sum of the total Revolving Credit
Exposures exceeding the total Revolving Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein (including, without
limitation, the repayment restrictions set forth in Section 2.12(a) of this
Agreement), the Borrower may borrow, prepay and reborrow Revolving Loans.
          (b) Subject to the terms and conditions set forth herein, each Lender
agrees to make a Term Loan to the Borrower on the date of the initial Borrowing
in a principal amount that will not result in (i) such Lender’s Term Loan
exceeding such Lender’s Term Commitment or (ii) the sum of the Term Loans
exceeding the total Term Commitments. No amount of the Term Loan which is repaid
or prepaid by the Borrower may be reborrowed hereunder.

20



--------------------------------------------------------------------------------



 



          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Revolving Commitments. Each Term
Loan shall be made as part of a Borrowing consisting of Term Loans made by the
Lenders ratably in accordance with their respective Term Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.15, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Swingline Loan shall be an ABR Loan, except to the
extent otherwise agreed upon between the Swingline Lender and the Borrower
pursuant to Section 2.14(a). Each Lender at its option may make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $100,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight Eurodollar Revolving Borrowings
outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Requests for Borrowings. To request a Borrowing (other
than a Swingline Loan), the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 1:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

21



--------------------------------------------------------------------------------



 



     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of such Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any such requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. [Intentionally Omitted]
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $45,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans

22



--------------------------------------------------------------------------------



 



outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a

23



--------------------------------------------------------------------------------



 



Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $60,000,000 and (ii) the sum of the total Revolving
Credit Exposures shall not exceed the total Revolving Commitments. By their
execution of this Agreement, the parties hereto agree that the Existing Letters
of Credit may be reissued under this Agreement such that the rights and
obligations of the Issuing Bank and the account parties thereunder shall be
subject to the terms hereof so long as (i) the conditions set forth in the
immediately preceding sentence are satisfied in connection with such reissuance,
(ii) the conditions set forth in paragraphs (a) and (b) of Section 4.02 are
satisfied in connection with such reissuance, (iii) the Borrower shall have
delivered to the Administrative Agent not less than 30 days (or such lesser time
as the Administrative Agent shall agree) advance written notice of such
reissuance and (iv) the Existing Credit Agreement shall be terminated
substantially contemporaneously with such reissuance.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on (i) the earlier of (a) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (b) the date
that is five Business Days prior to the Maturity Date or (ii) such later date as
the Administrative Agent shall agree (not to exceed 12 months after the Maturity
Date) to the extent that such Letter of Credit is cash collateralized in the
manner described in paragraph (j) of this Section.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof), or in the case
of the Existing Letters of Credit, on the applicable date indicated by the
Borrower to the Administrative Agent, and without any further action on the part
of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

24



--------------------------------------------------------------------------------



 



          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss

25



--------------------------------------------------------------------------------



 



or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.14(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the

26



--------------------------------------------------------------------------------



 



Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (f) or (g) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

27



--------------------------------------------------------------------------------



 



          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

28



--------------------------------------------------------------------------------



 



     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.
          SECTION 2.09. Termination and Reduction of Commitments; Increase of
Commitments. (a) Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date. Unless previously terminated, the Term
Commitments shall terminate upon the making of the Term Loan on the date of the
initial Borrowing.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.12,
the sum of the Revolving Credit Exposures would exceed the total Revolving
Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified

29



--------------------------------------------------------------------------------



 



effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Commitments.
          (d) After the Effective Date, the Borrower may, at its option, on up
to five occasions, seek to increase the Revolving Commitments and/or establish
new term loan commitments under this Agreement (the “Incremental Term
Commitments”) by up to an aggregate amount of $150,000,000 in a minimum amount
of $25,000,000 and in integral multiples of $5,000,000 in excess thereof, upon
at least three (3) Business Days’ prior written notice to the Administrative
Agent, which notice shall (i) specify (a) the amount of any such increase of
Revolving Commitments and/or the amount of Incremental Term Commitments and
(b) whether such offering is in the Revolving Commitments, the Incremental Term
Commitments or a combination of any thereof, (ii) be delivered at a time when no
Default has occurred and is continuing and (iii) specify the effective date of
any incremental Revolving Commitments or any Incremental Term Commitments and
the effective date of any incremental term loans (the “Incremental Term Loans”)
to be made pursuant to such Incremental Term Commitments. The Borrower may,
after giving such notice, offer the increase of Revolving Commitments or
Incremental Term Commitments (which may be declined by any Lender in its sole
discretion) on either a ratable basis to the Lenders or on a non pro-rata basis
to one or more Lenders and/or to other Lenders or entities reasonably acceptable
to the Administrative Agent; provided, however, that in the case of Incremental
Term Commitments, such offer shall first be made ratably to the then existing
Lenders. No increase in the Revolving Commitments or Incremental Term
Commitments shall become effective until the existing or new Lenders extending
such incremental Revolving Commitments or Incremental Term Commitments and the
Borrower shall have delivered to the Administrative Agent a document in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
each such existing Lender states the amount of its Revolving Commitment increase
or its Incremental Term Loans, each such new Lender becomes a party hereto,
states its Revolving Commitment or Incremental Term Loan amount and agrees to
assume and accept the obligations and rights of a Lender hereunder and the
Borrower accepts such incremental Revolving Commitments or Incremental Term
Loans and certifies that on such date the conditions for a new Loan pursuant to
Section 4.02 are satisfied. In the event of an increase in the Revolving
Commitments pursuant to this Section, the Lenders with Revolving Commitments
(new or existing) shall accept an assignment from the existing Lenders with
Revolving Commitments, and the existing Lenders with Revolving Commitments shall
make an assignment to the new or existing Lenders with Revolving Commitments
accepting a new or increased Revolving Commitment, of an interest in each then
outstanding Revolving Loan, Swingline Loan, Letter of Credit and LC Disbursement
such that, after giving effect thereto, all Revolving Loans, Swingline Loans,
Letters of Credit and LC Disbursements are held ratably by the Lenders with
Revolving Commitments in proportion to their respective Revolving Commitments.
Assignments pursuant to the preceding sentence shall be made in exchange for the
principal amount assigned plus accrued and unpaid interest and shall not be
subject to the assignment fee set forth in Section 9.04(b)(ii)(C). The Borrower
shall make any payments under Section 2.17 resulting from such assignments. In
the event of an establishment of Incremental Term Commitments pursuant to this
Section, (a) each Lender accepting a portion of such Incremental Term
Commitments shall, on the effective date of the Incremental Term Commitments,
make an Incremental Term Loan to the Borrower in the amount of its portion of
such increase, (b) the

30



--------------------------------------------------------------------------------



 



Incremental Term Loans shall be payable in full on the Maturity Date except that
the fees and interest rates applicable thereto shall be as agreed by the
Borrower and the Lenders making such Term Loans and (c) the Borrower, the
Administrative Agent and each Lender shall enter into such amendments of the
Loan Documents as may reasonably be requested by the Borrower and the
Administrative Agent to make conforming changes consistent with this Section.
Any such increase of the Revolving Commitments or establishment or increase of
Incremental Term Commitments shall be subject to receipt by the Administrative
Agent from the Borrower of such supplemental opinions, resolutions, certificates
and other documents as the Administrative Agent may reasonably request. From and
after the making of an Incremental Term Loan or Revolving Loan pursuant to this
Section, such Loan shall be deemed a “Loan”, “Term Loan” and/or “Revolving
Loan”, as applicable, hereunder for all purposes hereof, and, except as set
forth above with respect to fees and interest, shall be subject to the same
terms and conditions as each other Term Loan or Revolving Loan made pursuant to
this Agreement.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each applicable Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Administrative Agent for the
account of each applicable Lender the unpaid principal amount of each Term Loan
of such Lender as provided in Section 2.11, and (iii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.

31



--------------------------------------------------------------------------------



 



Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
          (f) If at any time the aggregate Revolving Credit Exposure of the
Lenders exceeds the total Revolving Commitments of the Lenders, then in either
case, the Borrower shall immediately prepay the Revolving Loans in the amount of
such excess. To the extent that, after the prepayment of all Revolving Loans an
excess of the Revolving Credit Exposure over the applicable amount referenced in
clause (a) or (b) above still exists, the Borrower shall promptly cash
collateralize the Letters of Credit in the manner described in Section 2.06(j)
in an amount sufficient to eliminate such excess.
          SECTION 2.11. Amortization of Term Loans. (a) The Borrower shall repay
Term Borrowings on the last Business Day of each calendar quarter set forth
below in the aggregate principal amount indicated (and in addition, to the
extent that any Incremental Term Loans shall be made pursuant to
Section 2.09(d), in an additional amount equal to the corresponding amount
required to be amortized with respect to the other Term Loans based on the
initial aggregate principal amount of such Incremental Term Loans on the last
Business Day of each calendar quarter from and including the calendar quarter
immediately succeeding the calendar quarter in which such Incremental Term Loans
are made):
          (i) on the last Business Day of each calendar quarter ending after the
calendar quarter in which the Effective Date occurs to and including the fourth
such calendar quarter, the Borrower shall make an aggregate payment equal to
1.25% of the initial aggregate principal amount of the Term Loan;
          (ii) on the last Business Day of each of the fifth through twelfth
calendar quarters next following the calendar quarter in which the Effective
Date occurs, the Borrower shall make an aggregate payment equal to 2.5% of the
initial aggregate principal amount of the Term Loan;
          (iii) on the last Business Day of each of the thirteenth through
sixteenth calendar quarters next following the calendar quarter in which the
Effective Date occurs, the Borrower shall make an aggregate payment equal to
3.75% of the initial aggregate principal amount of the Term Loan;
          (iv) on the last Business Day of each of the seventeenth through
twentieth calendar quarters next following the calendar quarter in which the
Effective Date occurs, the Borrower shall make an aggregate payment equal to
15.00% of the initial aggregate principal amount of the Term Loan; and
          (v) on the Maturity Date, the Borrower shall pay the entire remaining
unpaid principal amount of the Term Loan.
          SECTION 2.12. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not be

32



--------------------------------------------------------------------------------



 



permitted to prepay any Revolving Loans until the earlier of (i) such time as
there shall have been $0 outstanding under the Existing Credit Agreement for at
least 30 consecutive days and (ii) the date of termination of the Existing
Credit Agreement and payment in full of all amounts owing thereunder. Optional
prepayments of the Term Loan shall be applied to the principal installments
thereon due pursuant to Section 2.11 in inverse order of maturity.
          (b) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time, on
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09(c). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.14.
          (c) In addition to the repayments of the Term Loans required by
Section 2.10(a), the Borrower shall make mandatory prepayment of the Term Loans
as follows:
     (i) Within two (2) Business Days of the receipt by the Borrower or any
Subsidiary of any Net Proceeds (in excess of $25,000,000 in the aggregate per
calendar year) from (A) any Asset Disposition or (B) any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any Property or asset of the Borrower or
any Subsidiary, the Borrower shall make a mandatory prepayment of the Term Loans
in an amount equal to 100% of such Net Proceeds (or, if less, the aggregate
outstanding principal amount of the Term Loans).
     (ii) Within two (2) Business Days of the receipt by the Borrower or any
Subsidiary of any Net Proceeds from the incurrence of any Indebtedness that is
not permitted by Section 6.02, the Borrower shall make a mandatory prepayment of
the Term Loans in an amount equal to 100% of such Net Proceeds (or, if less, the
aggregate outstanding principal amount of the Term Loans).
          (d) All such amounts pursuant to Section 2.12(c) shall be applied to
prepay the Term Loans in inverse order of maturity.
          SECTION 2.13. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable

33



--------------------------------------------------------------------------------



 



Rate on the daily amount of the difference between the Revolving Commitment of
such Lender and the Revolving Credit Exposure (excluding Swingline Exposure) of
such Lender during the period from and including the date hereof to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing
(other than Swingline Loans) shall bear interest at the Alternate Base Rate plus
the Applicable Rate. Each Swingline Loan shall bear interest at the Alternate
Base Rate or such other rate per annum from time to time agreed upon by the
Swingline Lender and the Borrower.

34



--------------------------------------------------------------------------------



 



          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.15. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective

35



--------------------------------------------------------------------------------



 



and (ii) if any Borrowing Request requests a Eurodollar Revolving Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
          SECTION 2.16. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the

36



--------------------------------------------------------------------------------



 



Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          SECTION 2.17. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.12(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
          SECTION 2.18. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

37



--------------------------------------------------------------------------------



 



          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.18, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.18 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
          SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, 2.17 or 2.18, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts

38



--------------------------------------------------------------------------------



 



received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.16, 2.17, 2.18 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements,
its Term Loans or its Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements, Term Loans and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements,
Term Loans and Swingline Loans of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

39



--------------------------------------------------------------------------------



 



          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.19(d) or 9.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
          SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.16, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which

40



--------------------------------------------------------------------------------



 



consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
          SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.13(a);
          (b) the Revolving Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that (i) a Defaulting Lender’s Revolving Commitment may not be increased or
extended without its consent and (ii) the principal amount of, or interest or
fees payable on, Loans or LC Disbursements may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent;
          (c) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
     (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

41



--------------------------------------------------------------------------------



 



     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 2.13(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
          (d) so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).
          If (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
          In the event that the Administrative Agent, the Borrower, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be

42



--------------------------------------------------------------------------------



 



necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Administrative Agent and
the Lenders that:
          SECTION 3.01. Corporate Existence and Standing. The Borrower, each
Material Subsidiary and Mattnick each is a corporation duly incorporated,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation and is duly qualified and in good standing as a
foreign corporation and is duly authorized to conduct its business in each
jurisdiction in which its business is conducted or proposed to be conducted
except where the failure to be so qualified or authorized could not reasonably
be expected to have a Material Adverse Effect.
          SECTION 3.02. Authorization and Validity. The Borrower and each
Guarantor have all requisite power and authority (corporate and otherwise) and
legal right to execute and deliver (or file, as the case may be) each of the
Loan Documents to which it is a party and to perform its obligations thereunder.
The execution and delivery (or filing, as the case may be) by the Borrower and
each Guarantor of the Loan Documents to which it is a party and the performance
of their respective obligations thereunder have been duly authorized by proper
corporate proceedings and the Loan Documents constitute legal, valid and binding
obligations of the Borrower or such Guarantor, as applicable, enforceable
against the Borrower or such Guarantor, as applicable, in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity.
          SECTION 3.03. Compliance with Laws and Contracts. The Borrower and its
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof, having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Properties, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Neither the execution and delivery by the Borrower or
any Guarantor of the Loan Documents to which it is a party, the application of
the proceeds of the Loans and the Letters of Credit, the consummation of any
transaction contemplated in the Loan Documents, nor compliance with the
provisions of the Loan Documents will, or at the relevant time did, (a) violate
any law, rule, regulation (including Regulation T, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or award binding on the
Borrower or any Subsidiary or the Borrower’s or any Subsidiary’s charter,
articles or certificate of incorporation or by-laws, (b) violate the provisions
of or require the approval or consent of any party to any indenture, instrument
or agreement to which the Borrower or any Subsidiary is a party or is subject,
or by which it, or its Property, is bound, or conflict with or constitute a
default thereunder, or result in the creation or imposition of any Lien (other
than Liens permitted by, the Loan Documents) in, of or on the Property of the
Borrower or any Subsidiary pursuant to the terms of any such indenture,
instrument or agreement, or (c) require any consent of the stockholders of any
Person.

43



--------------------------------------------------------------------------------



 



          SECTION 3.04. Governmental Consents. No order, consent, approval,
qualification, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of, Governmental
Authority, or any subdivision thereof, any securities exchange or other Person
is or at the relevant time was required to authorize, or is or at the relevant
time was required in connection with the execution, delivery, consummation or
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents, the application of the proceeds of the Loans or the
Letters of Credit or any other transaction contemplated in the Loan Documents.
          SECTION 3.05. Financial Statements. The Borrower has heretofore
furnished to each of the Lenders the audited consolidated financial statements
of the Borrower and its Subsidiaries as of and for the fiscal year ended
September 30, 2009 and the unaudited consolidated financial statements of the
Borrower and its Subsidiaries as of and for the fiscal quarters ended December
31, 2009 and March 31, 2010 (collectively, the “Financial Statements”). Each of
the Financial Statements was prepared in accordance with Agreement Accounting
Principles and fairly presents the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such dates and the
consolidated results of their operations for the respective periods then ended
(except, in the case of such unaudited statements, for normal year-end audit
adjustments).
          SECTION 3.06. Material Adverse Change. Since September 30, 2009, there
has been no change from that reflected in the Financial Statements, in the
business, Property, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole which could reasonably be
expected to have a Material Adverse Effect.
          SECTION 3.07. Taxes. The Borrower and its Subsidiaries have filed or
caused to be filed in correct form all United States federal and applicable
foreign, state and local tax returns and all other material tax returns which
are required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any Subsidiary, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with Agreement Accounting
Principles and as to which no Lien exists. No tax liens have been filed and no
claims are being asserted with respect to any such taxes which could reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are in accordance with Agreement Accounting
Principles.
          SECTION 3.08. Litigation and Contingent Obligations. There is no
litigation, arbitration, proceeding, inquiry or governmental investigation
(including, without limitation, by the Federal Trade Commission) pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any Subsidiary or any of their respective Properties which could
reasonably be expected to have a Material Adverse Effect or to prevent, enjoin
or unduly delay the making of the Loans or the issuance of Letters of Credit
under this Agreement. Neither the Borrower nor any Subsidiary has any material
Contingent Obligations except as set forth on Schedule 3.08.

44



--------------------------------------------------------------------------------



 



          SECTION 3.09. Subsidiaries and Capitalization. Schedule 3.09 hereto
contains an accurate list of all of the existing Subsidiaries as of the date of
this Agreement, setting forth their respective jurisdictions of incorporation
and the percentage of their capital stock owned by the Borrower or other
Subsidiaries. All of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued, are fully paid and
non-assessable, and are free and clear of all Liens, other than the Liens
created by the Loan Documents. No authorized but unissued or treasury shares of
capital stock of the Borrower or any Subsidiary are subject to any option,
warrant, right to call or commitment of any kind or character. Except as set
forth on Schedule 3.09, neither the Borrower nor any Subsidiary has any
outstanding stock or securities convertible into or exchangeable for any shares
of its capital stock, or any right issued to any Person (either preemptive or
other) to subscribe for or to purchase, or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to any of its capital
stock or any stock or securities convertible into or exchangeable for any of its
capital stock other than as expressly set forth in the certificate or articles
of incorporation of the Borrower or such Subsidiary. Neither the Borrower nor
any Subsidiary is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital stock or any
convertible securities, rights or options of the type described in the preceding
sentence except as otherwise set forth on Schedule 3.09. Except as set forth on
Schedule 3.09, as of the date hereof the Borrower does not own or hold, directly
or indirectly, any capital stock or equity security of, or any equity or
partnership interest in any Person other than such Subsidiaries.
          SECTION 3.10. ERISA. Each of the Borrower and each member of the
Controlled Group has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan. Neither the Borrower
nor any other member of the Controlled Group has incurred, or is reasonably
expected to incur, any withdrawal liability to any Multiemployer Plan which
could reasonably be expected to have a Material Adverse Effect. Each Plan
complies in all respects with all applicable requirements of law and
regulations, except where the failure to so comply could not reasonably be
expected to cause the relevant Plan to become disqualified under the Code.
Neither the Borrower nor any member of the Controlled Group has, with respect to
any Plan, failed to make any contribution or pay any amount required under
Section 412 of the Code or Section 302 of ERISA or the terms of such Plan. There
are no pending or, to the knowledge of the Borrower, threatened claims, actions,
investigations or lawsuits against any Plan, any fiduciary thereof, or the
Borrower or any member of the Controlled Group with respect to a Plan which
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Plan which would subject such Person to any material
liability. Within the last five years neither the Borrower nor any member of the
Controlled Group has engaged in a transaction which resulted in a Single
Employer Plan with an Unfunded Liability being transferred out of the Controlled
Group. No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan which is subject to Title IV of ERISA.
          SECTION 3.11. Defaults. No Default or Event of Default has occurred
and is continuing.

45



--------------------------------------------------------------------------------



 



          SECTION 3.12. Federal Reserve Regulations. Neither the Borrower nor
any Subsidiary is engaged, directly or indirectly, principally, or as one of its
important activities, in the business of extending, or arranging for the
extension of, credit for the purpose of purchasing or carrying Margin Stock.
Neither the making of any Loan or issuance of any Letters of Credit hereunder,
the use of the proceeds thereof, will violate or be inconsistent with the
provisions of Regulation T, Regulation U or Regulation X. Following the
application of the proceeds of the Loans, less than 25% of the value (as
determined by any reasonable method) of the assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder taken as a whole have been, and will continue to be,
represented by Margin Stock.
          SECTION 3.13. Investment Company Act. Neither the Borrower nor any
Subsidiary is, or after giving effect to any Loan will be, an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
          SECTION 3.14. Certain Fees. Other than as disclosed on Schedule 3.14,
no broker’s or finder’s fee or commission was, is or will be payable by the
Borrower or any Subsidiary with respect to the transactions contemplated by this
Agreement. The Borrower hereby agrees to indemnify the Administrative Agent and
the Lenders against and agrees that it will hold each of them harmless from any
claim, demand or liability for broker’s or finder’s fees or commissions alleged
to have been incurred by the Borrower in connection with any of the transactions
contemplated by this Agreement and any expenses (including, without limitation,
attorneys’ fees and time charges of attorneys for the Administrative Agent or
any Lender, which attorneys may be employees of the Administrative Agent or any
Lender) arising in connection with any such claim, demand or liability.
          SECTION 3.15. Solvency. As of the date hereof, after giving effect to
the consummation of the transactions contemplated by the Loan Documents and the
payment of all fees, costs and expenses payable by the Borrower or its
Subsidiaries with respect to the transactions contemplated by the Loan
Documents, each of the Borrower and each Guarantor is Solvent.
          SECTION 3.16. Ownership of Properties. (a) Except as set forth on
Schedule 3.16 hereto, the Borrower and its Subsidiaries have a subsisting
leasehold interest in, or good and marketable title, free of all Liens, other
than those permitted by Section 6.08 or by any of the other Loan Documents, to
all of the Properties and assets reflected in the Financial Statements as being
owned by it, except for assets sold, transferred or otherwise disposed of in the
ordinary course of business since the date thereof. There are no actual,
threatened or alleged defaults with respect to any leases of real property under
which the Borrower or any Subsidiary is lessee or lessor which could reasonably
be expected to have a Material Adverse Effect. The Borrower and its Subsidiaries
own or possess rights to use all material licenses, patents, patent
applications, copyrights, service marks, trademarks and trade names necessary to
continue to conduct their business as heretofore conducted, and no such license,
patent or trademark has been declared invalid, been limited by order of any
court or by agreement or is the subject of any infringement, interference or
similar proceeding or challenge, except for proceedings and challenges which
could not reasonably be expected to have a Material Adverse Effect.

46



--------------------------------------------------------------------------------



 



          (b) Each of the Borrower and its Subsidiaries owns, is licensed or
otherwise has the right to use, all trademarks, tradenames, copyrights, patents
and other intellectual property material to its business, and the use thereof by
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.17. Indebtedness. Attached hereto as Schedule 3.17 is a
complete and correct list of all Indebtedness of the Borrower and its
Subsidiaries outstanding on the date of this Agreement (other than Indebtedness
in a principal amount not exceeding $100,000 for a single item of Indebtedness
and $500,000 in the aggregate for all such Indebtedness), showing the aggregate
principal amount which was outstanding on such date.
          SECTION 3.18. Subordinated Indebtedness. The principal of and interest
on the Loans and all other Obligations will constitute “senior debt” as that or
any similar term is or may be used in any other instrument evidencing or
applicable to any Subordinated Indebtedness of the Borrower.
          SECTION 3.19. Employee Controversies. There are no strikes, work
stoppages or controversies pending or threatened between the Borrower or any
Subsidiary and any of its employees, other than strikes, work stoppages or
controversies arising in the ordinary course of business, which, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
          SECTION 3.20. Material Agreements. Neither the Borrower nor any
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction (a) which could reasonably be expected to have a
Material Adverse Effect or (b) which (other than (u) the Existing Credit
Agreement as in effect on the date hereof, (v) the note purchase agreements for
the Senior Notes as in effect on the date hereof, (w) the indenture for the
Splitco Notes, as in effect on August 4, 2008, (x) the note purchase agreement
for the May 2009 Senior Notes, as in effect on May 28, 2009, (y) the indenture
for the August 2009 Senior Notes, as in effect on August 11, 2009 and (z) other
agreements or instruments governing Indebtedness of the Borrower or any
Subsidiaries permitted to be incurred pursuant to Section 6.02(g) so long as the
restrictions contained therein are not materially less favorable to the Lenders,
taken as a whole, than the restrictions contained in this Agreement), restricts
or imposes conditions upon the ability of the Borrower or any Subsidiary to
(i) pay dividends or make other distributions on its capital stock (ii) make
loans or advances to the Borrower, (iii) repay loans or advances from Borrower
or (iv) grant Liens to the Administrative Agent to secure the Obligations.
Neither the Borrower nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect.
          SECTION 3.21. Environmental Laws. The Borrower, each Material
Subsidiary and Mattnick each conduct in the ordinary course of business a review
of the effects of then existing Environmental Laws and then existing
Environmental Claims on its business, condition (financial and other), results
of operations and Property, and as a result thereof the Borrower, each Material
Subsidiary and Mattnick have reasonably concluded that the application of such

47



--------------------------------------------------------------------------------



 



Environmental Laws and the existence of such Environmental Claims, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
          SECTION 3.22. Insurance. The Borrower and its Subsidiaries maintain
with financially sound and reputable insurance companies insurance on their
Property in such amounts and covering such risks as is consistent with sound
business practice.
          SECTION 3.23. Disclosure. None of the (a) information, exhibits or
reports furnished or to be furnished by the Borrower or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents, or (b) representations or warranties of the Borrower or any
Subsidiary contained in this Agreement, the other Loan Documents or any
certificate or other written information furnished to the Administrative Agent
or the Lenders by or on behalf of the Borrower or any Subsidiary pursuant to a
request from the Administrative Agent or the Lenders permitted hereunder and for
use in connection with the transactions contemplated by this Agreement,
contained, contains or will contain any untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. The pro forma financial information
contained in such materials is based upon good faith estimates and assumptions
believed by the Borrower to be reasonable at the time made. There is no fact
known to the Borrower (other than matters of a general economic nature) that has
had or could reasonably be expected to have a Material Adverse Effect and that
has not been disclosed herein or in such other documents, certificates and other
written information furnished to the Lenders for use in connection with the
transactions contemplated by this Agreement.
          SECTION 3.24. Material Foreign Subsidiaries. Except as set forth on
Schedule 3.24 hereto, as of the Effective Date, the Borrower has no Material
Foreign Subsidiaries.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto and to the other Loan Documents either (i) a counterpart of the
Loan Documents signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of the Loan Documents.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Gregory A. Billhartz, General Counsel for the Borrower
and the Guarantors and (ii)

48



--------------------------------------------------------------------------------



 



Bryan Cave LLP, special counsel for the Borrower and the Guarantors, covering
such matters relating to the Borrower, the Guarantors, this Agreement, the other
Loan Documents and the Transactions as the Administrative Agent shall reasonably
request, such opinions to be in form and substance satisfactory to the
Administrative Agent. The Borrower hereby requests such counsel to deliver such
opinions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the Guarantors, the authorization of the Transactions and any other legal
matters relating to the Borrower and the Guarantors, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
     (e) The Administrative Agent shall have received a copy of a letter, in
form and substance acceptable to the Administrative Agent, from the Borrower to
the Pledgee notifying the Pledgee that this Agreement and the Subsidiary
Guaranty shall be “Permitted Debt Agreements” under the Pledge Agreement.
     (f) The Lenders, the Administrative Agent and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder.
     (g) All material governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions shall have
been obtained and all such consents and approvals shall be in force and effect.
     (h) The Lenders shall have received (i) U.S. GAAP audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of each of the Borrower and AIPC for the 2009, 2008 and 2007 fiscal years
and (ii) U.S. GAAP unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of each of the Borrower and AIPC
for each subsequent fiscal quarter ended at least 45 days before the Effective
Date.
     (i) The Lenders shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statements of income of the Borrower as of
and for the twelve-month period ending on the last day of the most recently
completed four-fiscal-quarter period for which financial statements have been
delivered pursuant to clause (g) above, prepared after giving effect to the AIPC
Transaction and the other transactions contemplated hereby as if such
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements).

49



--------------------------------------------------------------------------------



 



     (j) The Tender Offer (as defined in the Commitment Letter) shall have been
consummated and the Effective Date shall occur simultaneously with the initial
funding date under the Facility in accordance with applicable law and on the
terms described in this summary of terms and conditions, in the AIPC Transaction
Agreement and in the tender offer statement made available to the Administrative
Agent immediately prior to the commencement of the Tender Offer. No provision of
the AIPC Transaction Agreement or term or condition of the Tender Offer shall
have been amended, modified or waived in any respect materially adverse to the
Lenders without the prior written consent of the Administrative Agent (it being
agreed that any material increase in the Acquisition Consideration (as defined
in the Commitment Letter) or any change in the Minimum Condition (as defined in
the Commitment Letter) shall be deemed to be materially adverse to the Lenders).
     (k) The Administrative Agent shall be satisfied that the Borrower is in pro
forma compliance with the financial covenants contained in Section 6.17 after
giving effect to the AIPC Transaction and the other transactions contemplated
hereby. The Borrower shall have delivered to the Administrative Agent a
certificate of an Authorized Officer of the Borrower certifying as to compliance
with the financial covenants referenced in the preceding sentence and
demonstrating (in reasonable detail) the calculations required by such
covenants.
     (l) The Revolving Commitments shall be drawn on the Effective Date to the
full extent of the aggregate Revolving Commitments on such date.
     (m) The Administrative Agent shall have received such other documents as
the Administrative Agent, any Lender or their counsel may have reasonably
requested.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on July 27, 2010 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of the Borrower and the Guarantors
set forth in the Loan Documents shall be true and correct on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

50



--------------------------------------------------------------------------------



 



Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
          SECTION 5.01. Financial Reporting. The Borrower will maintain, for
itself and each Subsidiary, a system of accounting established and administered
in accordance with generally accepted accounting principles, consistently
applied, and furnish to the Lenders:
          (a) As soon as practicable and in any event within 95 days after the
close of each of its Fiscal Years, an unqualified audit report certified by
independent certified public accountants, acceptable to the Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and its Subsidiaries, including balance sheets as of the end of such
period and related statements of income, retained earnings and cash flows
accompanied by a certificate of said accountants that, in the course of the
examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default, or if, in the opinion of such accountants,
any Default shall exist, stating the nature and status thereof.
          (b) As soon as practicable and in any event within 50 days after the
close of the first three Fiscal Quarters of each of its Fiscal Years, for itself
and its Subsidiaries, consolidated unaudited balance sheets as at the close of
each such period and consolidated statements of income, retained earnings and
cash flows for the period from the beginning of such Fiscal Year to the end of
such quarter, all certified by an Authorized Officer.
          (c) Together with the financial statements required by clauses (a) and
(b) above, a compliance certificate in substantially the form of Exhibit B
hereto signed by an Authorized Officer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default exists, or
if any Default exists, stating the nature and status thereof.
          (d) Within 270 days after the close of each Fiscal Year, a statement
of the Unfunded Liabilities of each Single Employer Plan, certified as correct
by an actuary enrolled under ERISA.
          (e) As soon as possible and in any event within 10 days after the
Borrower knows that any Termination Event has occurred with respect to any Plan,
a statement, signed by an Authorized Officer of the Borrower, describing said
Termination Event and the action which the Borrower proposes to take with
respect thereto.

51



--------------------------------------------------------------------------------



 



          (f) As soon as possible and in any event within 10 days after the
Borrower learns thereof, notice of the assertion or commencement of any claims,
action, suit or proceeding against or affecting the Borrower or any Subsidiary
which could reasonably be expected to have a Material Adverse Effect.
          (g) Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished; provided, however, that such information shall be deemed to have been
furnished to the Lenders if such information is readily available through EDGAR.
          (h) Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission; provided, however, that such information shall be deemed to have
been furnished to the Lenders if such information is readily available through
EDGAR.
          (i) Such other information (including non-financial information) as
the Administrative Agent or any Lender may from time to time reasonably request.
          SECTION 5.02. Use of Proceeds. The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Loans to meet the general corporate and
working capital needs of the Borrower and its Subsidiaries, including financing,
in part, the AIPC Transaction, the making of stock redemptions and repurchases,
dividends on its capital stock, Investments and non-hostile Purchases, all as
and to the extent permitted hereunder. The Borrower will not, nor will it permit
any Subsidiary to, use any of the proceeds of the Loans or any Letter of Credit
to purchase or carry any “margin stock” (as defined in Regulation U) or to
finance the Purchase of any Person which has not been approved and recommended
by the board of directors (or functional equivalent thereof) of such Person.
          SECTION 5.03. Notice of Default. The Borrower will give prompt notice
in writing to the Lenders of the occurrence of (a) any Default, (b) the filing
or commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof that could reasonably be expected to result in a Material Adverse Effect
and (c) of any other event or development, financial or other, relating
specifically to the Borrower or any of its Subsidiaries (and not of a general
economic or political nature) which could reasonably be expected to have a
Material Adverse Effect.
          SECTION 5.04. Conduct of Business. The Borrower will, and will cause
each Subsidiary (i) to (other than Mattnick) carry on and conduct its business
in substantially the same manner as is presently conducted or in other consumer
products markets and the manufacturing of ingredients therefor and (ii) to do
all things necessary to remain duly incorporated, validly existing and in good
standing as a domestic corporation in its jurisdiction of incorporation and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except where the failure to maintain such
authority could not reasonably be expected to have a Material Adverse Effect.
The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
the rights, licenses, permits, privileges and franchises relating to the conduct
of its business,

52



--------------------------------------------------------------------------------



 



except where the failure to maintain such rights, licenses, permits, privileges
or franchises could not reasonably be expected to have a Material Adverse
Effect. Mattnick shall engage exclusively in the business of acting as a captive
insurance company insuring the risks of the Borrower and its Subsidiaries.
          SECTION 5.05. Taxes. The Borrower will, and will cause each Subsidiary
to, timely file complete and correct United States federal and applicable
foreign, state and local tax returns required by applicable law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside.
          SECTION 5.06. Insurance. The Borrower will, and will cause each
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on all their Property in such amounts and covering such risks as is
consistent with sound business practice for similarly situated businesses in the
industries in which the Borrower and its Subsidiaries operate, and the Borrower
will furnish to the Administrative Agent and any Lender upon request full
information as to the insurance carried.
          SECTION 5.07. Compliance with Laws and Material Contractual
Obligations. The Borrower will, and will cause each Subsidiary to comply with
(a) all laws, rules, regulations, orders, writs, judgments, injunctions, decrees
or awards to which it may be subject, the failure to comply with which could
reasonably be expected to have a Material Adverse Effect and (b) all of its
material contractual obligations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          SECTION 5.08. Maintenance of Properties. The Borrower will, and will
cause each Subsidiary to do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
          SECTION 5.09. Inspection. The Borrower will, and will cause each
Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, corporate
books and financial records of the Borrower and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate; provided, however, that so long as no Event of Default has occurred,
(i) the Administrative Agent or any Lender exercising any rights pursuant to
this Section 5.09 shall give the Borrower or any applicable Subsidiary advance
written notice of its intention to exercise such rights and (ii) the Borrower
shall have no obligation to reimburse the Administrative Agent for the costs
and/or expenses of more than one inspection or audit described in this
Section 5.09 in any Fiscal Year. The Borrower will keep or cause to be kept, and
cause each Subsidiary to keep or cause to be kept, appropriate records and books
of account in which complete entries are to be made reflecting its

53



--------------------------------------------------------------------------------



 



and their business and financial transactions, such entries to be made in
accordance with Agreement Accounting Principles consistently applied.
          SECTION 5.10. Environmental Matters. The Borrower shall and shall
cause each of its Material Subsidiaries and Mattnick to conduct in the ordinary
course of its business reviews of the effects of then existing Environmental
Laws and then existing Environmental Claims on its business, condition
(financial and other), results of operations and Property and to take all
actions required by such Environmental Laws and in respect of such Environmental
Claims, except where the failure to so act could not reasonably be expected to
have a Material Adverse Effect.
          SECTION 5.11. Material Subsidiaries. The Borrower shall cause each of
its Subsidiaries which (a) becomes a Material Subsidiary on or after the date
hereof or (b) becomes a guarantor of the Senior Notes, the Existing Credit
Agreement, the Splitco Notes, the May 2009 Senior Notes, the August 2009 Senior
Notes or any other obligations of the Borrower and its Subsidiaries permitted to
be incurred pursuant to Section 6.02(g) on or after the date hereof to join the
Subsidiary Guaranty as a Guarantor pursuant to a joinder agreement in the form
attached to the Subsidiary Guaranty within thirty (30) days of such Person
becoming a Material Subsidiary or becoming such a guarantor, as applicable,
provided that, if, as a result of the consummation of the AIPC Transaction, AIPC
or any of its Subsidiaries would become a Material Subsidiary, the Borrower
shall cause each such Person to join the Subsidiary Guaranty as a Guarantor
pursuant to a joinder agreement in the form attached to the Subsidiary Guaranty
on the earlier of (i) thirty (30) days following the consummation of the Merger
(as defined in the AIPC Transaction Agreement) or (ii) ninety (90) days
following the date of the initial purchase of Equity Interests of AIPC pursuant
to the Offer (as defined in the AIPC Transaction Agreement).
          SECTION 5.12. Material Foreign Subsidiaries. Within thirty (30) days
after any Person becomes a Material Foreign Subsidiary, the Borrower shall, or
shall cause its applicable Subsidiary to, pledge to the Pledgee 65% (or, to the
extent that such pledge can be accomplished without an adverse tax or other
financial consequence to the Borrower or any of its Subsidiaries in any material
respect, 100%) of the Equity Interests of such Person to secure the Obligations
and shall deliver such documents as the Pledgee may reasonably require in
connection therewith; provided, that the Administrative Agent shall be
authorized to release the foregoing pledge following the date of termination of
the Existing Credit Agreement and payment in full of all amounts owing
thereunder so long as (a) no Default or Event of Default shall then exist (and
the Administrative Agent shall have received a certificate signed by an
Authorized Officer of the Borrower certifying to such upon request) and (b) the
Administrative Agent shall have received satisfactory evidence that the Liens
securing the other Indebtedness secured thereby are also substantially
contemporaneously released (or that arrangements for such release satisfactory
to the Administrative Agent shall have been made). Following any such release of
all Liens under the Pledge agreement, the Borrower shall have no further
obligations under this Section 5.12.
          SECTION 5.13. Payment of Obligations. The Borrower will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate

54



--------------------------------------------------------------------------------



 



proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
          SECTION 6.01. Capital Stock and Dividends. The Borrower will not, nor
will it permit any Subsidiary to issue or have outstanding any preferred stock,
other than preferred stock not having mandatory redemption, retirement and other
repurchase dates commencing less than 91 days after the Maturity Date.
          SECTION 6.02. Indebtedness. The Borrower will not, nor will it permit
any Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
          (a) the Loans;
          (b) Indebtedness existing on the date hereof and described in
Schedule 3.17;
          (c) Contingent Obligations permitted by Section 3.08;
          (d) Indebtedness arising in connection with the Accounts Receivable
Financing Program;
          (e) Indebtedness under the Existing Credit Agreement;
          (f) Indebtedness pursuant to the Splitco Notes;
          (g) other Indebtedness so long as immediately after giving effect to
the incurrence of such Indebtedness, the Borrower is in compliance with the
financial covenants set forth in Section 6.17.
          SECTION 6.03. Merger; Fundamental Changes. The Borrower will not, nor
will it permit any Subsidiary to, merge or consolidate with or into any other
Person, or liquidate or dissolve, except that (i) a Wholly-Owned Subsidiary may
merge into the Borrower or any Wholly-Owned Subsidiary of the Borrower, (ii) the
Borrower or any Subsidiary may merge or consolidate with any other Person so
long as the Borrower or such Subsidiary is the continuing or surviving
corporation and, prior to and after giving effect to such merger or
consolidation, no Default or Event of Default shall exist, (iii) any Subsidiary
may enter into a merger or consolidation as a means of effecting a disposition
permitted by Section 6.04 and (iv) Merger Sub may consummate the Merger (as
defined in the AIPC Transaction Agreement).

55



--------------------------------------------------------------------------------



 



          SECTION 6.04. Sale of Assets. The Borrower will not, nor will it
permit any Subsidiary to, lease, sell, transfer or otherwise dispose of its
Property to any other Person except for (a) sales of inventory or unused or
obsolete equipment in the ordinary course of business and (b) leases, sales,
transfers or other dispositions of its Property that, together with all other
Property of the Borrower and its Subsidiaries previously leased, sold,
transferred or otherwise disposed of (other than inventory or unused or obsolete
equipment sold in the ordinary course of business and accounts receivables
transactions permitted by Section 6.05) as permitted by this Section 6.04 since
the date hereof, do not constitute a Substantial Portion of the Property of
Borrower and its Subsidiaries.
          SECTION 6.05. Sale of Accounts. The Borrower will not, nor will it
permit any Subsidiary to, sell or otherwise dispose of any notes receivable or
accounts receivable, with or without recourse, except that the Borrower or any
Subsidiary may sell or otherwise grant an interest in its accounts receivable to
other Persons, in each case pursuant to an Accounts Receivable Financing
Program.
          SECTION 6.06. Investments and Purchases. The Borrower will not, nor
will it permit any Subsidiary to, make or suffer to exist any Investments
(including, without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Purchases, except:
          (a) Short-term obligations of, or fully guaranteed by, the United
States of America and short-term obligations of United States government
agencies;
          (b) Commercial paper rated A-1 or better by S&P or P-1 or better by
Moody’s;
          (c) Demand deposit and money market bank accounts maintained in the
ordinary course of business with Initial Lenders or with commercial banks which
are members of the Federal Deposit Insurance Corporation;
          (d) Bankers acceptances and certificates of deposit issued by and time
deposits with Initial Lenders or with commercial banks (whether domestic or
foreign) rated B or better by Thomson, A or better by S&P or A2 or better by
Moody’s;
          (e) Repurchase agreements with Initial Lenders or with commercial
banks (whether domestic or foreign) rated B or better by Thomson, A or better by
S&P or A2 or better by Moody’s, so long at least 102% of the principal amount of
each repurchase agreement is collateralized by obligations of, or fully
guaranteed by, the United States of America or by commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s;
          (f) Loan participations and master notes with corporations rated A-1
or better by S&P or P-1 or better by Moody’s and with Initial Lenders or with
commercial banks rated B or better by Thomson, A or better by S&P or A2 or
better by Moody’s;
          (g) Money market preferred stock accounts in corporations rated A or
better by S&P or A2 or better by Moody’s or in other corporations so long as
such Investments are

56



--------------------------------------------------------------------------------



 



secured by letters of credit issued by Initial Lenders or by commercial banks
rated B or better by Thomson, A or better by S&P or A2 or better by Moody’s;
          (h) Existing Investments in Subsidiaries and additional Investments in
Guarantors and Pledged Subsidiaries;
          (i) Other Investments in existence on the date hereof and described in
Schedule 6.06 hereto;
          (j) Other Investments in Persons or Subsidiaries which are not
Guarantors or Pledged Subsidiaries (including, without limitation, (i) any
Investment in a joint venture and (ii) the creation of and the Investment in any
Subsidiary that is not a Guarantor) in an aggregate amount not in excess of 7.5%
of Total Assets;
          (k) Investments in, and the creation of, any special purpose
Subsidiary created for the purpose of entering into the Accounts Receivable
Financing Program;
          (l) (i) Non-hostile Purchases in the same line of business or related
or ancillary businesses as the Borrower (including but not limited to consumer
packaged goods), not exceeding $100,000,000 in the case of any single Purchase
or series of related Purchases, provided that (A) there shall exist no Default
either immediately before or immediately after giving effect to any such
Purchase and (B) the representations and warranties contained in Article III are
true and correct both immediately before and immediately after giving effect to
any such Purchases, or (ii) non-hostile Purchases in the same line of business
or related or ancillary businesses as the Borrower (including but not limited to
consumer packaged goods), in excess of $100,000,000 in the case of any single
Purchase or series of related Purchases (including, for the avoidance of doubt,
Merger Sub’s purchases of the Equity Interests of AIPC in connection with the
AIPC Transaction (including during any Subsequent Offering Period (as defined in
the AIPC Transaction Agreement) and including any “top-up” purchases pursuant to
Section 2.04 of the AIPC Transaction Agreement)), provided that (A) there shall
exist no Default either immediately before or immediately after giving effect to
any such Purchases, (B) the representations and warranties contained in
Article III are true and correct both immediately before and immediately after
giving effect to any such Purchases, and (C) the Borrower submits pro forma
financial statements for the most recent period of four consecutive Fiscal
Quarters for which financial statements have been furnished or are due pursuant
to Section 5.01 and a certificate executed by an Authorized Officer of the
Borrower prior to closing any such transaction showing that the Borrower is in
compliance with Section 6.17 (treating such Purchase as having occurred on the
first day of such four-quarter period);
          (m) United States mutual funds that invest solely in any of the
Investments described in subsections (a) through (g) above;
          (n) Investments by the Borrower in Mattnick in an aggregate amount not
in excess of $20,000,000;
          (o) Investments by Mattnick in the Borrower or any Guarantor in the
form of unsecured loans in an aggregate principal amount at no time exceeding
$25,000,000 and having a maturity at least ninety-one (91) days after the
Maturity Date; and

57



--------------------------------------------------------------------------------



 



          (p) Investments by Mattnick in the Borrower or any Guarantor in the
form of loans secured by the Mattnick Mortgages.
          SECTION 6.07. Contingent Obligations. The Borrower will not, nor will
it permit any Subsidiary to, make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except (a) by endorsement of instruments for
deposit or collection in the ordinary course of business, (b) the Subsidiary
Guaranty, (c) the Ralston Obligations, (d) other Contingent Obligations not to
exceed $35,000,000 in the aggregate at any time outstanding, (e) guarantees of
the obligations of the Borrower or any Subsidiary under (i) the Existing Credit
Agreement as in effect on the date hereof, (ii) the note purchase agreements for
the Senior Notes as in effect on the date hereof, (iii) the indenture for the
Splitco Notes, as originally in effect, (iv) the indenture for the August 2009
Senior Notes, as in effect on August 11, 2009, (v) the note purchase agreement
for the May 2009 Senior Notes, as in effect on May 28, 2009 and (vi) other
agreements governing the Indebtedness (including, but not limited to, any
guarantees) of the Borrower or any Subsidiary permitted to be incurred pursuant
to Section 6.02(g) and (f) Contingent Obligations of Mattnick consisting of
obligations to the Borrower and its Subsidiaries arising out of insurance
policies or other contracts of insurance.
          SECTION 6.08. Liens. The Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:
          (a) Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books;
          (b) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure the payment of obligations not more than 60 days past due
or which are being contested in good faith by appropriate proceedings and for
which adequate reserves shall have been set aside on its books;
          (c) Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
          (d) Liens arising out of good faith deposits in connection with or to
secure performance of statutory obligations, surety and appeal bonds, government
contracts, leases otherwise permitted hereunder, performance and return of money
bonds and other similar obligations incurred in the ordinary course of business;
          (e) Easements, minor defects or irregularities in title, building
restrictions and such other encumbrances or charges against real property, all
of which as are of a nature generally existing with respect to Properties of a
similar character and which do not in any

58



--------------------------------------------------------------------------------



 



material way affect (i) the marketability of the same or (ii) interfere with the
use thereof in the business of the Borrower or the Subsidiaries;
          (f) Liens existing on the date hereof and described in Schedule 6.08
hereto, including extensions, renewals and replacements thereof in whole or in
part, so long as the principal amount of the Indebtedness secured thereby at the
time of such extension, renewal or replacement is limited to all or any part of
the Property (including improvements thereon) securing the Lien so extended,
renewed or replaced;
          (g) Liens on the Property of a Subsidiary of the Borrower and
exclusively securing Indebtedness of such Subsidiary to the Borrower or any
Guarantor;
          (h) Liens of purchasers or providers of financing under an Accounts
Receivable Financing Program in accordance with Section 6.05 herein;
          (i) Liens on the capital stock of any Material Foreign Subsidiary and
exclusively securing Indebtedness permitted by Section 6.02, so long as such
Liens are pari passu or junior to the Liens granted pursuant to Section 5.12 or
the Pledge Agreement;
          (j) Other Liens securing aggregate principal Indebtedness at no time
exceeding (i) $35,000,000 minus (ii) the aggregate amount of proceeds of any
Sale and Leaseback Transactions permitted by Section 6.16 and consummated prior
to such time;
          (k) Liens pursuant to the Mattnick Mortgages securing loans from
Mattnick in an aggregate principal amount at no time exceeding $25,000,000; and
          (l) Liens granted by Merger Sub to AIPC on Equity Interests of AIPC
acquired by Merger Sub pursuant to non-cash “top-up” purchases of Equity
Interests pursuant to Section 2.04(b) of the AIPC Transaction Agreement.
          SECTION 6.09. Affiliates. The Borrower will not, and will not permit
any Subsidiary to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction, (b) transactions among the Borrower and
Guarantors, (c) in connection with the Accounts Receivable Financing Program,
(d) the merger of Merger Sub with and into AIPC and (e) any “top-up” purchases
of Equity Interests of AIPC by Merger Sub pursuant to Section 2.04 of the AIPC
Transaction Agreement.
          SECTION 6.10. Subordinated Indebtedness; Other Indebtedness. The
Borrower will not, and will not permit any Subsidiary to, make any amendment or
modification to the indenture, note or other agreement evidencing or governing
any Subordinated Indebtedness, or directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness.

59



--------------------------------------------------------------------------------



 



          SECTION 6.11. Change in Corporate Structure; Fiscal Year. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) permit any amendment or
modification to be made to its certificate or articles of incorporation or
by-laws which is materially adverse to the interests of the Lenders or
(b) change its Fiscal Year to end on any date other than September 30 of each
year.
          SECTION 6.12. Inconsistent Agreements. The Borrower shall not, nor
shall it permit any Subsidiary to, enter into any indenture, agreement,
instrument or other arrangement (other than (u) the Existing Credit Agreement as
in effect on the date hereof, (v) the note purchase agreements for the Senior
Notes as in effect on the date hereof, (w) the indenture for the Splitco Notes,
as originally in effect, (x) the note purchase agreement for the May 2009 Senior
Notes, as in effect on May 28, 2009, (y) the indenture for the August 2009
Senior Notes, as in effect on August 11, 2009 and (z) other agreements governing
the Indebtedness (including, but not limited to, any guarantees) of the Borrower
or any Subsidiary permitted to be incurred pursuant to Section 6.02(g) so long
as the restrictions contained therein are not materially less favorable to the
Lenders, taken as a whole, than the restrictions contained in this Agreement)
which, (a) directly or indirectly prohibits or restrains, or has the effect of
prohibiting or restraining, or imposes materially adverse conditions upon, the
incurrence of the Obligations, the granting of Liens to secure the Obligations
(other than agreements by the Borrower that it will grant Liens to secure any
Swap Agreement to the same extent as, and pari passu with, any Liens granted to
secure the Obligations), the provision of the Subsidiary Guaranty, the amending
of the Loan Documents or the ability of any Subsidiary (other than a special
purpose Subsidiary created for the purpose of entering into the Accounts
Receivable Financing Program) to (i) pay dividends or make other distributions
on its capital stock, (ii) make loans or advances to the Borrower or (iii) repay
loans or advances from the Borrower or (b) contains any provision which would be
violated or breached by the making of Loans, by the issuance of Letters of
Credit or by the performance by the Borrower or any Subsidiary of any of its
obligations under any Loan Document.
          SECTION 6.13. ERISA Compliance.
          With respect to any Plan, neither the Borrower nor any Subsidiary
shall:
          (a) engage in any “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) for which a civil penalty
pursuant to Section 502(i) of ERISA or a tax pursuant to Section 4975 of the
Code in excess of $10,000,000 could be imposed;
          (b) permit the occurrence of any Termination Event which could result
in a liability to the Borrower or any other member of the Controlled Group in
excess of $10,000,000; or
          (c) permit the establishment or amendment of any Plan or fail to
comply with the applicable provisions of ERISA and the Code with respect to any
Plan which could result in liability to the Borrower or any other member of the
Controlled Group which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

60



--------------------------------------------------------------------------------



 



          SECTION 6.14. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare, pay or make, or agree to declare,
pay or make, directly or indirectly, any Restricted Payment, except (a) the
Borrower may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its common stock, (b) Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests and (c)
so long as no Default exists immediately prior to or immediately after giving
effect to such Restricted Payment, the Borrower may make other Restricted
Payments.
          SECTION 6.15. Swap Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.
          SECTION 6.16. Sale and Leaseback Transactions. The Borrower will not,
nor will it permit any Subsidiary to, enter into or suffer to exist any Sale and
Leaseback Transaction other than Sale and Leaseback Transactions, the aggregate
proceeds of which when added to the amount of Indebtedness secured by Liens
permitted under Section 6.08(j), do not exceed $35,000,000.
          SECTION 6.17. Financial Covenants. The Borrower on a consolidated
basis with its Subsidiaries shall:
          (a) Leverage Ratio. As of the end of each Fiscal Quarter, maintain a
Leverage Ratio of not more than 3.75:1.00; and
          (b) Interest Expense Coverage Ratio. As of the end of each Fiscal
Quarter, maintain an Interest Expense Coverage Ratio of not less than 3.00:1.00.
          SECTION 6.18. Borrowings under Existing Credit Agreement. The Borrower
will not request any Borrowings under the Existing Credit Agreement on any date
unless the Revolving Commitments are drawn on such date to the full extent of
the aggregate Revolving Commitments on such date.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
     (a) Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any other Loan Document, any
Loan, any Letter of Credit or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be false in any
material respect on the date as of which made or deemed made;

61



--------------------------------------------------------------------------------



 



     (b) Nonpayment of (i) any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when due, or (ii) any interest upon
any Loan or any commitment fee or other fee or obligations under any of the Loan
Documents within five days after the same becomes due;
     (c) The breach by the Borrower of any of the terms or provisions of
Section 5.02, Section 5.03(a), Section 5.10, Sections 6.01 through 6.12 and
Sections 6.14 through Section 6.17;
     (d) The breach by the Borrower (other than a breach which constitutes a
Default under clause (a), (b) or (c) of this Article) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice from the Administrative Agent or any Lender;
     (e) Failure of the Borrower or any of its Subsidiaries to pay any Material
Indebtedness when due; or the default by the Borrower or any of its Subsidiaries
in the performance of any term, provision or condition contained in any
agreement or agreements under which any such Indebtedness was created or is
governed, or the occurrence of any other event or existence of any other
condition, the effect of any of which is to cause, or to permit the holder or
holders of such Indebtedness to cause, such Indebtedness to become due prior to
its stated maturity; or any such Indebtedness of the Borrower or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the stated maturity
thereof;
     (f) The Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this clause (f), (vi) fail to contest in good faith any
appointment or proceeding described in clause (g) of this Article or
(vii) become unable to pay, not pay, or admit in writing its inability to pay,
its debts generally as they become due;
     (g) Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in clause (f)(iv)
of this Article shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of thirty consecutive days;

62



--------------------------------------------------------------------------------



 



     (h) Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of (each a “Condemnation”),
all or any portion of the Property of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion;
     (i) The Borrower or any of its Subsidiaries shall fail within thirty days
to pay, bond or otherwise discharge any judgments or orders for the payment of
an aggregate amount in excess of $35,000,000, which is not covered by undisputed
insurance or stayed on appeal or otherwise being appropriately contested in good
faith and as to which no enforcement actions have been commenced;
     (j) Any Change in Control shall occur;
     (k) Except as otherwise expressly permitted hereby, the Subsidiary Guaranty
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Subsidiary
Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of the Subsidiary Guaranty, or any Guarantor denies that it has any
further liability under the Subsidiary Guaranty, or gives notice to such effect;
     (l) Except as otherwise expressly permitted hereby, the Pledge Agreement
shall cease to be in full force and effect, or shall cease to give the Pledgee
for the benefit of the Secured Creditors, the Liens, rights, powers and
privileges purported to be created thereby, or any pledgor shall deny or
disaffirm such pledgor’s obligations under the Pledge Agreement or the Liens
granted thereunder, or (ii) any pledgor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Pledge Agreement and such default shall continue beyond
the period of grace, if any, specifically applicable thereto pursuant to the
terms of the Pledge Agreement;
     (m) The Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate an amount which could reasonably be expected to have a Material
Adverse Effect or any Reportable Event shall occur in connection with any Plan;
     (n) The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years of
each such Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $35,000,000; or

63



--------------------------------------------------------------------------------



 



     (o) Mattnick shall (i) become subject to any conservation, rehabilitation
or liquidation order, directive or mandate issued by any Governmental Authority
or (ii) become subject to any other directive or mandate issued by any
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect which, in either case, is not stayed within thirty (30) days.
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (f) or (g) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. For purposes hereof, an
Event of Default described in subsection (e) above arising out of a breach by
the Borrower of any financial covenant restricting any leverage ratio of the
Borrower contained in the note purchase agreements for the Senior Notes, the
Existing Credit Agreement, the indenture for the Splitco Notes, the note
purchase agreement for the May 2009 Senior Notes, the indenture for the
August 2009 Senior Notes, any other agreement governing the Indebtedness of the
Borrower or any Subsidiary permitted to be incurred pursuant to Section 6.02(g)
or related documentation shall be deemed to be continuing hereunder
notwithstanding its waiver, whether accomplished by waiver, amendment or
otherwise (a “Waiver”), by the lenders under the Existing Credit Agreement and
the holders of the Senior Notes, the Splitco Notes, the May 2009 Senior Notes,
the August 2009 Senior Notes or such other Indebtedness permitted to be incurred
pursuant to Section 6.02(g), as applicable, unless (i) the holders of the
applicable Indebtedness receive no monetary or other consideration for such
Waiver (including any prepayment of such Indebtedness or agreement to prepay
such Indebtedness) other than an amendment or waiver fee not exceeding .10% of
the aggregate principal amount of the applicable Indebtedness and (ii) the terms
of the applicable Indebtedness are not modified in any manner favorable to the
holders of the applicable Indebtedness in connection with such Waiver.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

64



--------------------------------------------------------------------------------



 



          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory

65



--------------------------------------------------------------------------------



 



provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          The foregoing provisions of this Article VIII shall be applicable
mutatis mutandis to the Pledgee.
          Without limiting the foregoing, if any collateral under any Pledge
Agreement or any Subsidiary is sold in a transaction permitted hereunder
(excluding sales to the Borrower or a Subsidiary thereof) then (a) as and to the
extent provided in the Pledge Agreement, such collateral shall be sold free and
clear of the Liens created by the Pledge Agreement and (b) in the case of such a
sale of a Guarantor, such Guarantor and its subsidiaries shall be released from
the Subsidiary Guaranty and, in each case, the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

66



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower or any Guarantor, to it at Ralcorp Holdings, Inc.,
800 Market Street, Suite 2900, St. Louis, Missouri 63101, Attention of Scott
Monette, Corporate Vice President, Treasurer and Corporate Development Officer
(Telecopy No. (314) 877-7729);
     (ii) if to the Administrative Agent or to JPMorgan Chase Bank, N.A.
individually, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor 7, Chicago,
Illinois 60603, Attention of Sabana Johnson (Telecopy No. (312) 385-7096);
     (iii) if to an Issuing Bank, to it c/o the Administrative Agent at the
address set forth in clause (ii) above;
     (iv) if to the Swingline Lender, to it c/o the Administrative Agent at the
address set forth in clause (ii) above; and
     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are

67



--------------------------------------------------------------------------------



 



cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of amortization or payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.19(b) or (c) or
any other provision hereof in a manner that would alter the pro rata sharing of
payments required thereby (except for changes pursuant to part (c) of the
seventh sentence of Section 2.09(d)) or the definition of “Applicable
Percentage”, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or
(vi) release all or substantially all of the collateral under the Pledge
Agreement(s) or release any Guarantor from its obligations under the Subsidiary
Guaranty, except as expressly permitted in this Agreement, including, without
limitation, in connection with the sale of a Guarantor or its parent entity
permitted under this Agreement, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, and all reasonable
out of pocket expenses of the Lead Arrangers, in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of this Agreement or any actual or proposed amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and

68



--------------------------------------------------------------------------------



 



disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent, the Issuing
Bank, the Pledgee, the Lead Arrangers and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any Property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
such claim, litigation or proceeding is brought by the Borrower, any of its
Subsidiaries, their equity holders or creditors, a third party or an Indemnitee,
or whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank, the Swingline
Lender or the Pledgee under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s ratable share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought by reference to the aggregate outstanding Term Loans and Revolving
Commitments (or, if such Revolving Commitments have terminated, aggregate
Revolving Credit Exposure)) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument

69



--------------------------------------------------------------------------------



 



contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
          (b) (i)Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of (x) any Revolving
Commitment to an assignee that is a Lender with a Revolving Commitment
immediately prior to giving effect to such assignment and (y) all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and
          (C) the Issuing Bank, provided that no consent of the Issuing Bank
shall be required for an assignment of all or any portion of a Term Loan.
     (ii) Assignments shall be subject to the following additional conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 or, in the case
of a Term Loan, $1,000,000, unless each of the Borrower and the Administrative
Agent otherwise

70



--------------------------------------------------------------------------------



 



consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Guarantors and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the

71



--------------------------------------------------------------------------------



 



Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.19(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.16 or 2.18 than the applicable Lender would have been entitled
to receive with

72



--------------------------------------------------------------------------------



 



respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.18 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.18(e) as though it were a
Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.16, 2.17, 2.18 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to

73



--------------------------------------------------------------------------------



 



the extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its Property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its Properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING

74



--------------------------------------------------------------------------------



 



DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-

75



--------------------------------------------------------------------------------



 



PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION
IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND
STATE SECURITIES LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES, AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND ITS
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
          SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

76



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  RALCORP HOLDINGS, INC.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                JPMORGAN CHASE BANK, N.A., individually, as Administrative
Agent, Swingline Lender and Issuing Bank    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                BANK OF AMERICA, N.A.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                SUNTRUST BANK    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                [OTHER BANKS]    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

77



--------------------------------------------------------------------------------



 



Schedule 1.01
PRICING SCHEDULE

                                      Level I   Level II   Level III   Level IV
Applicable Rate   Status   Status   Status   Status
Eurodollar Spread
    2.00 %     2.25 %     2.50 %     2.75 %
ABR Spread
    1.00 %     1.25 %     1.50 %     1.75 %
Commitment Fee Rate
    .25 %     .30 %     .35 %     .40 %

          For the purposes of this Schedule, the following terms have the
following meanings, subject to the final paragraph of this Schedule:
          “Financials” means the annual or quarterly financial statements of the
Borrower delivered pursuant to Section 5.01 of this Agreement.
          “Level I Status” exists at any date if, as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials, the
Net Leverage Ratio is less than or equal to 2.50 to 1.00.
          “Level II Status” exists at any date if, as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials,
(i) the Borrower has not qualified for Level I Status and (ii) the Net Leverage
Ratio is less than or equal to 3.00 to 1.00.
          “Level III Status” exists at any date if, as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials,
(i) the Borrower has not qualified for Level I Status or Level II Status and
(ii) the Net Leverage Ratio is less than or equal to 3.50 to 1.00.
          “Level IV Status” exists at any date if the Borrower has not qualified
for Level I Status, Level II Status or Level III Status.
          “Status” means Level I Status, Level II Status, Level III Status or
Level IV Status.
          The Applicable Rate shall be determined in accordance with the
foregoing table based on the Borrower’s Status as reflected in the then most
recent Financials. Adjustments, if any, to the Applicable Rate shall be
effective five Business Days after the Administrative Agent has received the
applicable Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to the Credit Agreement, then
the Applicable Rate shall be the highest Applicable Rate set forth in the
foregoing table until five Business Days after such Financials are so delivered.
Until adjusted after delivery of the Financials for the Fiscal Quarter ending
December 31, 2010, Level III Status shall be deemed to exist.

1



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments

                              Revolving   Term   Total Lender   Commitment  
Commitment   Commitment
JPMorgan Chase Bank, N.A.
  $ 27,000,000     $ 18,000,000     $ 45,000,000  
Bank of America, N.A.
  $ 27,000,000     $ 18,000,000     $ 45,000,000  
SunTrust Bank
  $ 27,000,000     $ 18,000,000     $ 45,000,000  
Deutsche Bank AG New York Branch
  $ 22,500,000     $ 15,000,000     $ 37,500,000  
Wells Fargo Bank, N.A.
  $ 22,500,000     $ 15,000,000     $ 37,500,000  
The Bank of Tokyo—Mitsubishi UFJ, Ltd.
  $ 22,500,000     $ 15,000,000     $ 37,500,000  
AgFirst Farm Credit Bank
  $ 22,500,000     $ 15,000,000     $ 37,500,000  
CoBank, ACB
  $ 22,500,000     $ 15,000,000     $ 37,500,000  
Credit Suisse AG
  $ 22,500,000     $ 15,000,000     $ 37,500,000  
PNC Bank, National Association
  $ 17,700,000     $ 11,800,000     $ 29,500,000  
Bank of the West
  $ 14,400,000     $ 9,600,000     $ 24,000,000  
U.S. Bank, National Association
  $ 14,400,000     $ 9,600,000     $ 24,000,000  
BMO Bank of Montreal
  $ 9,000,000     $ 6,000,000     $ 15,000,000  
Farm Credit Bank of Texas
  $ 9,000,000     $ 6,000,000     $ 15,000,000  
Greenstone Farm Credit Services, ACA/FLCA
  $ 7,500,000     $ 5,000,000     $ 12,500,000  
Commerce Bank, N.A.
  $ 6,000,000     $ 4,000,000     $ 10,000,000  
FCS Financial, PCA
  $ 6,000,000     $ 4,000,000     $ 10,000,000  
 
                       
Total
  $ 300,000,000     $ 200,000,000     $ 500,000,000  

2